Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
. This is in response the amendment filed 05/02/2022. Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-5, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang-Fu et al (US Pub. NO. 2018/0132141 A1); “hereinafter” Huang.

Regarding claim 1, Huang discloses “A user equipment device (UE), comprising: one or more antennas; one or more radios, wherein each of the one or more radios is configured to perform cellular communication using at least one radio access technology (RAT)” (see Huang figures 1 and 2); “one or more processors coupled to the one or more radios” (See Huang figure 2); “wherein the one or more processors and the one or more radios are configured to perform voice and/or data communications” (See Huang figure 1 and ¶ 0022); “wherein the one or more processors are configured to cause the UE to: camp on a first cell of a fifth generation New Radio (5G NR) network” (see Huang figure 6 and ¶ 0035; UE receiving an IMS VoPS Support indication from 5GC indicating Voice over PS Session is supported in 5GC); “including performing one or more of an Internet protocol (IP) multimedia subsystem (IMS) registration procedure or an IMS session initiation protocol (SIP) invite procedure with an IMS serving the 5G NR network” (see Huang figure 6 and ¶ 0035; UE triggers the MO call and sends out SIP invite to IMS server).  Moreover, Huang discloses the limitation of “determine, after attempting to initiating a voice call, that the voice call cannot be established” (see Huang figure 6 and ¶ 0035; the 5GS determines that the UE's current RAT or serving cell is not voice-capable; ¶ 0036 ; the 5GS further determines that EPS fallback is required because there is no other voice-capable RAN can be selected as a target cell that is also connected to 5GC.  As a result, UE needs to be handover to EPS that supports voice ); “perform one of a tracking area update (TAU) procedure or an attachment procedure with a second cell of a fourth generation (4G) network co-located with and/or indicated by the 5G NR network” (see Huang figure 6 and ¶ 0036; UE performs tracking area update (TAU) procedure or Attach procedure with EPC.  Those procedures are required for interworking between 5GS and EPS); “wherein the IMS is transferred to the 4G network during one of the TAU procedure or attachment procedure” (see Huang figure 6 and ¶ 0036; SIP/SDP codec negotiation carried out in step 621 when being connected via 5G can still be used when being IMS connected to 4G EPC, it is clear that some UE related IMS context information is available in 4G EPC after redirection from 5G to 4G EPC; the only "contact" with 4G EPC is during TAU/altach erocedure; it is thus evident, that the IMS related data is transferred during the TAU/attach procedure, thus, the feature"... wherein the IMS is transferred for the second network during one of the TAU procedure or attachment procedure); and “omit, prior to establishing the voice call over the 4G network, one or more of an IMS registration procedure or a SIP invite procedure with the IMS” (see Huang figure 6 and ¶ 0036; Figure 6 shows that there is no need for IMS registration and/or SIP invite message, SIP/SDP codec negotiation carried out in step 621 when being connected via 5G can still be used when being IMS connected to 4G EPC, it is clear that some UE related IMS context information is available in 4G EPC after redirection from 5G to 4G EPC)

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Huang further discloses “wherein the TAU procedure is performed when the 5G NR network indicates support of an N26 interface between the 5G NR network and the 4G network; and wherein the attachment procedure is performed when the 5G NR network indicates no support of an N26 interface between the 5G NR network and the 4G network”; (see Huang fig. 6 and ¶ 0036).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Huang further discloses “wherein the one or more processors are further configured to cause the UE to: determine, prior to performing one of the TAU procedure or attachment procedure, that the first cell and the second cell are associated with a common registered public land mobile network (RPLMN) or equivalent PLMN (E-PLMN).”; (see Huang ¶ 0028, ¶ 0036).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Huang further discloses “wherein the one or more processors are further configured to cause the UE to: determine that the second cell supports voice over packet service (VoPS)”; (see Huang ¶ 0033, ¶ 0035).

Claims 15, 19, 20 are the Non-transitory computer memory medium claims corresponding to the method claims 1 and 3- 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 3 - 5.  Claims 15, 19 – 20 are rejected under the same rational as claims 1 and 3- 5.

Regarding claim 17, claim 15 is incorporated as stated above.  In addition, Huang further discloses “wherein, determining that the voice call cannot be established comprises the UE the program instructions are further executable to cause the UE to perform at least one of: detecting and/or experiencing lower layer failures on the first cell over a specified period of time and determining based on the lower layer failures occurring for the specified period of time, that the voice call cannot be established over the 5G NR network; determining that IMS SIP messages are timing out on the 5G NR network and indicating, while performing one of the TAU procedure or attachment procedure, that the voice call will use circuit switched fallback (CSFB); determining that IMS SIP messages are rejected on the 5G NR network and initiating an IMS re-registration procedure on the 4G network; determining that user plane resources are not available for an IMS protocol data unit (PDU) session; receiving, from the 5G NR network, a response to a service request that includes an information element that indicates a result of the service request with a value indicating a cause as "insufficient user-plane resources for the PDU session"; or receiving, from the 5G NR network, a network service rejection in response to a service request, wherein a rejection cause is at least one of congestion, maximum number of PUD sessions reached, and/or restricted service area”; (see Huang ¶ 0028, ¶ 0036).

Regarding claim 18, claim 15 is incorporated as stated above.  In addition, Huang further discloses “wherein the program instructions are further executable to cause the UE to: in response to failure of the IMS registration procedure, indicating that the voice call will use circuit switched fallback (CSFB).”; (see Huang ¶ 0028, ¶ 0036).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 2, 6-14 and 16 are rejected under 35 USC 103 as being unpatentable over Huang-Fu et al (US Pub. NO. 2018/0132141 A1); “hereinafter” Huang in view of Ueki et al (US Pub. No. 2015/0230092 A1).

Most of the limitations of claim 2 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Huang does not appear to explicitly disclose wherein the one or more processors are further configured to cause the UE to: in response to determining that the UE is barred from the 4G network, transition back to the 5G NR network; and transmit, to the 5G NR network, a SIP cancel request to allow a context associated with the UE to be cleared from the IMS.  However, Ueki discloses wherein the one or more processors are further configured to cause the UE to: in response to determining that the UE is barred from the 4G network, transition back to the 5G NR network; and transmit, to the 5G NR network, a SIP cancel request to allow a context associated with the UE to be cleared from the IMS; (See Ueki ¶ 0014, ¶ 0070; if the mobile phone determine that the mobile is restricted and can’t establish the call originated, sending a cancel request.).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Ueki before him or her, to modify the invention of Huang to send a cancel request for a call or service if determined that the originated terminal is restricted or barred from the network. The suggestion for doing so would have been to avoid congestion of a mobile communication network including an access network, and therefore causes problems of not being able to protect a networking apparatus constituting the mobile communication network from overload or to provide communication which should be prioritized (¶ 0012).

Most of the limitations of claim 6 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Huang does not appear to explicitly disclose wherein the one or more processors are further configured to cause the UE to: pass an access barring check on the 5G NR network; and omit, based on access barring parameters of the 5G NR network being more restrictive than access barring parameters of the 4G network, an access barring check on the 4G network.  However, Ueki discloses wherein the one or more processors are further configured to cause the UE to: pass an access barring check on the 5G NR network; and omit, based on access barring parameters of the 5G NR network being more restrictive than access barring parameters of the 4G network, an access barring check on the 4G network.; (See Ueki ¶ 0014, ¶ 0070; if the mobile phone determine that the mobile is restricted and can’t establish the call originated, sending a cancel request.).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Ueki before him or her, to modify the invention of Huang to send a cancel request for a call or service if determined that the orginated terminal is restricted or barred from the network. The suggestion for doing so would have been to avoid congestion of a mobile communication network including an access network, and therefore causes problems of not being able to protect a networking apparatus constituting the mobile communication network from overload or to provide communication which should be prioritized (¶ 0012).

Most of the limitations of claim 7 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Huang does not appear to explicitly disclose wherein the one or more processors are further configured to cause the UE to: receiving, from the 4G network, access barring parameters specific to an EPS fallback for voice calls procedure.  However, Ueki discloses wherein the one or more processors are further configured to cause the UE to: receiving, from the 4G network, access barring parameters specific to an EPS fallback for voice calls procedure.; (See Ueki ¶ 0014, ¶ 0070; if the mobile phone determine that the mobile is restricted and can’t establish the call originated, sending a cancel request.).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Ueki before him or her, to modify the invention of Huang to send a cancel request for a call or service if determined that the orginated terminal is restricted or barred from the network. The suggestion for doing so would have been to avoid congestion of a mobile communication network including an access network, and therefore causes problems of not being able to protect a networking apparatus constituting the mobile communication network from overload or to provide communication which should be prioritized (¶ 0012).

Most of the limitations of claim 8 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Huang does not appear to explicitly disclose wherein the one or more processors are further configured to cause the UE to: in response to determining that the UE is barred from the voice call on the 5G NR network, performing at least one remedial procedure.  However, Ueki discloses wherein the one or more processors are further configured to cause the UE to: in response to determining that the UE is barred from the voice call on the 5G NR network, performing at least one remedial procedure.; (See Ueki ¶ 0014, ¶ 0070; if the mobile phone determine that the mobile is restricted and can’t establish the call originated, sending a cancel request.).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Ueki before him or her, to modify the invention of Huang to send a cancel request for a call or service if determined that the orginated terminal is restricted or barred from the network. The suggestion for doing so would have been to avoid congestion of a mobile communication network including an access network, and therefore causes problems of not being able to protect a networking apparatus constituting the mobile communication network from overload or to provide communication which should be prioritized (¶ 0012).

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, the combination of Huang and UeKi further discloses “wherein the at least one remedial procedure includes at least one of: determining that the first cell is barred from the 5G NR network but a public land mobile network (PLMN) associated with the UE is not barred from the 5G NR network and re-selecting to another cell in the 5G NR network that is in a common PLMIN with the first cell prior to performing one of the TAU procedure or attachment procedure; determining that a public land mobile network (PLMN) associated with the UE is barred from the 5G NR network and transitioning to an equivalent PLMIN in the 5G NR network prior to performing one of the TAU procedure or attachment procedure; or collecting a list of fourth generation (4G) frequencies and cells that support voice over packet services (VoPS) co-located with the first cell and, upon initiation of the voice call, using the collected list of 4G frequencies to search for and camp on a selected 4G cell to proceed with the voice call.”; (see Huang ¶ 0028, ¶ 0036 and Ueki ¶ 0014, ¶ 0070).

Claim 10 is the apparatus claim corresponding to the UE claims 1 and 2 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 2.  Claim 10 is rejected under the same rational as claims 1 and 2.

Regarding claim 11, claim 10 is incorporated as stated above.  In addition, the combination of Huang and Ueki further discloses “wherein the at least one processor is further configured to: wherein, to determine that the voice call cannot be established, the at least one processor is configured to determine that the first cell has a p00 access barring par.”; (see Huang ¶ 0028, ¶ 0036 and Ueki ¶ 0014, ¶ 0070).

Regarding claim 12, claim 10 is incorporated as stated above.  In addition, the combination of Huang and Ueki further discloses “wherein, to determine that the voice call cannot be established, the at least one processor is configured to: select a random number between 0 to 1 irrespective of a voice call trigger; compare the random number to an access barring parameter of the first cell; and determine, based on the comparison, that the voice call cannot be established via the first cell.”; (see Huang ¶ 0028, ¶ 0036 and Ueki  ¶ 0014, ¶ 0070).

Regarding claim 13, claim 12 is incorporated as stated above.  In addition, the combination of Huang and Ueki further discloses “where the at least one processor is further configured to: determine that the first cell is barred from the first network but a public land mobile network (PLMN) associated with the apparatus is not barred from the first network; and re-selecting to another cell in the first network that is in a common PLMN with the first cell prior to performing one of the TAU procedure or attachment procedure.”; (see Huang ¶ 0028, ¶ 0036 and Ueki  ¶ 0014, ¶ 0070).

Regarding claim 14, claim 12 is incorporated as stated above.  In addition, the combination of Huang and Ueki further discloses “wherein the at least one processor is further configured to: determine that a public land mobile network (PLMN) associated with the apparatus is barred from the first network; and transitioning to an equivalent PLMN in the first network prior to performing one of the TAU procedure or attachment procedure.”; (see Huang ¶ 0028, ¶ 0036 and Ueki ¶ 0014, ¶ 0070).

Claim 16 is the Non-transirtory computer readable memory medium apparatus claim corresponding to the UE claim 2 that has been rejected above.  Applicant attention is directed to the rejection of claim 2.  Claim 16 is rejected under the same rational as claim 2.


Response to Argument(s)
Applicant's argument(s) filed on May 02, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Huang fails to teaches or suggest omit, prior to establishing the voice call over the 4G network, one or more of an IMS registration procedure or a SIP invite procedure with the IMS.

• In response to argument(s): 
Examiner respectively disagrees. In the remarks, the applicant argued that, at paragraph [0037], Huang discloses that the IMS voice call setup procedure includes an IMS registration procedure, e.g., at “step 712, UE 701 triggers an IMS registration procedure” and “becomes IMS registered. Further, Huang discloses that the IMS voice call setup procedure also includes the UE sending a SIP invite to an IMS server, e.g., at “step 721, UE 701 initiates an MO call and sends a SIP invite to IMS server 704.” /d. Hence, Huang discloses that the fallback procedure includes both an IMS registration procedure and a SIP invite procedure. Therefore, Huang cannot be properly relied upon for disclosing “omit, prior to. Applicant is reminded that claims must be given their broadest reasonable interpretation. Based in the language of the argued limitation, the UE is omitting only one of the registration procedure or an SIP invite procedure. With that being said, Huang (figure 6 and ¶ 0036) clearly discloses that there is no need for IMS registration and/or SIP invite message, SIP/SDP codec negotiation carried out in step 621 when being connected via 5G can still be used when being IMS connected to 4G EPC, it is clear that some UE related IMS context information is available in 4G EPC after redirection from 5G to 4G EPC. Thus, although, as indicated by the applicant, Huang discloses the UE can perform the registration and sending the invite message, there is no need for IMS registration and/or SIP invite message, SIP/SDP codec negotiation carried out in step 621 when being connected via 5G can still be used when being IMS connected to 4G EPC, it is clear that some UE related IMS context information is available in 4G EPC after redirection from 5G to 4G EPC. Thus, Huang meets the scope of the claimed limitation as currently presented. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468